Citation Nr: 1530780	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for a right knee condition.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, to include as due to herbicide exposure during service.  VA has confirmed that he was stationed on the USS Newport News CA-148 and that this vessel was located in the official waters of the Republic of Vietnam.  VA has been unable to confirm whether the Veteran had in-country service.  In April 2015, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Gray v. McDonald, No. 13-3339 which addresses VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway.  The Court remanded Gray for VA to reevaluate its definition of inland waterways - particularly as it applies to Da Nang Harbor.  Because the Veteran seeks service connection for diabetes mellitus, type II, based on presence at Da Nang Harbor, the Board finds a remand is necessary to allow the AOJ to readjudicate this matter in the first instance once guidance from the Veterans Benefits Administration (VBA) is issued regarding the classification of Da Nang Harbor.

Regarding the right knee disability, in his VA Form 9 substantive appeal, the Veteran stated that he injured his knee during service and that he was in a cast from the hip to the ankle.  He indicated that treatment was provided at the Naval Hospital in Great Lakes, Illinois.  The Board observes that some records from this facility have been associated with the claims file.  However, the available records do not note an injury of this magnitude.  It does not appear that VA made a direct request to the Naval Hospital or to the appropriate repository for treatment records.  Generally, the service treatment records do not include inpatient treatment records.  M21-1MR, III, iii, 2.A.1.  Inpatient clinical records, such as detailed daily treatment records and nurses notes, are retained by the treating facility and are not filed with the individual health record.  M21-1MR, III, iii, 2.B.10.  As there remains a possibility that additional efforts at evidentiary development may be fruitful, the Board finds that a remand for development to obtain the noted hospital clinical records is necessary.
 
Accordingly, the case is REMANDED for the following action:

1. Make as many requests as are necessary to obtain the Veteran's hospital records pertaining to treatment of the right knee at Great Lakes Naval Hospital, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.

If the requested records are not available, or the search for such records otherwise yields negative results, provide the Veteran with notice of that fact.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain, and notice that the Veteran is ultimately responsible for providing the evidence.

2. If additional records are obtained, conduct any additional development that may be necessary, to include obtaining a medical opinion.

3. Regarding the claim for service connection for diabetes mellitus, readjudicate the claim once VBA issues guidance regarding the classification of Da Nang Harbor per the Court's holding in Gray v. McDonald, No. 13-3339 (April 2015).

4. Readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




